Title: To Thomas Jefferson from R. & A. Garvey, 17 November 1787
From: R. & A. Garvey
To: Jefferson, Thomas



Sir
Roüen 17 November 1787

In reply to your Excellencys letter, our reason for sending the Harpsicord by Land was because that it would have cost more by  water, and the river being out, the delay might have prouved too long; we send Musical instruments to Paris every day by Land, as yet we have had no complaint of their meeting with any accident. As it was well packed and in Good order when it left Roüen, we are confident it will have reached you all well. Allways at your and Friends commands, we remain Respectfully sir Your Excellencys most obedient & very humble Servants,

Robt. & Anth. Garvey

